Per Curiam:
For the reasons stated in the opinion of Mr. Justice McAvoy in Ringler v. Jetter, No. 1 (206 App. Div. 478), herewith handed down, the order herein appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted to the extent of directing the service of an amended complaint omitting paragraphs 16, 17 and 30 and all conclusory matter of the nature pointed out herein.
Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted to the extent indicated in opinion. Settle order on notice.